Rosenberger and Rubin, JJ.,
dissent in a memorandum by Rubin, J., as follows: I do not agree that special circumstances warranting an expanded instruction regarding the evaluation of identification evidence are absent in this case. The darkened condition of the room where the robbery took place, complainant’s abuse of alcohol illustrated by his apparently inebriated condition in the courtroom, his admitted practice of drinking before retiring for the night, the time of the attack (approximately 12:30 a.m.) and its perpetration in a residential counselling facility serving persons with mental conditions and alcohol or drug impairment are all factors which cast doubt on the reliability of the complainant’s identification of defendant. While a minimal identification charge may be technically correct, it is my opinion, in accordance with the ruling in People v Whalen (59 NY2d 273, 279), that the circumstances warrant an expanded charge, especially where evidence of identity is less than overwhelming (compare, People v [Jasper] Walker, 125 AD2d 732; People v Ramirez, 128 AD2d 734, 736).
With respect to defense counsel’s request for further instructions to the jury regarding the identification evidence, it should be noted that the request was specific and while it "was not as precise as it might have been, we consider it sufficient to have elicited an instruction by the court on the issue of identification” (People v Gardner, 59 AD2d 913). Accordingly, I would reverse the judgment and remand the matter to Supreme Court for a new trial.